Case: 16-10242      Document: 00513824850         Page: 1    Date Filed: 01/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-10242                               FILED
                                  Summary Calendar                       January 6, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS HUITRON MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:11-CR-146-21


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Carlos Huitron Martinez, federal prisoner # 43160-177, seeks to proceed
in forma pauperis (IFP) to appeal the district court’s denial of his motion to
stay a transfer from his current prison facility to another. His IFP motion is
construed as a challenge to the district court’s certification that his appeal was
frivolous and not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3)(A). Because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10242    Document: 00513824850    Page: 2   Date Filed: 01/06/2017


                                No. 16-10242

Huitron Martinez has no constitutional right to be incarcerated in the facility
of his choice; see Olim v. Wakinekona, 461 U.S. 238, 244-46 (1983); 18 U.S.C.
§ 3621(b); he has failed to show that his appeal involves an arguably
meritorious issue. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      IT IS ORDERED, therefore, that Huitron Martinez’s motion to proceed
IFP on appeal is DENIED, and the appeal DISMISSED AS FRIVOLOUS. See
5TH CIR. R. 42.2.




                                      2